Citation Nr: 0504245	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-00 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's post-operative right rotator 
cuff injury residuals.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's left knee anterior cruciate 
ligament repair residuals.  

3.  Entitlement to an initial compensable disability 
evaluation for the veteran's right knee disability.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel





INTRODUCTION

The veteran had active service from July 1972 to May 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, established service connection for post-operative right 
rotator cuff injury residuals; assigned a 20 percent for that 
disability; established service connection for left knee 
anterior cruciate ligament repair residuals; assigned a 10 
percent evaluation for that disability; established service 
connection for a right knee disability; and assigned a 
noncompensable evaluation for that disability.  The veteran 
has represented himself throughout this appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his substantive appeal of January 2003, the veteran 
requested a BVA hearing at a local VA office before a member 
of the Board.  The hearing was scheduled to take place on 
September 24, 2004. The veteran asked for additional time to 
acquire a representative and collect additional evidence.  
His request was granted and a second hearing was scheduled 
for November 2, 2004.  The notice of the second hearing was 
mailed to the wrong address.  It was re-sent, but apparently 
received by the veteran too late to allow him to appear at 
the scheduled hearing.  He sent in a request to reschedule 
the hearing on November 4, 2004.  The requested hearing has 
not been scheduled.  Accordingly, this case is REMANDED for 
the following action: 

Schedule the veteran for the requested 
hearing before a Veterans Law Judge 
sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



